An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	On page 1, line 11, after “2017,” please insert “now abandoned”.

The following is an examiner’s statement of reasons for allowance:  For claim interpretation purposes the Examiner notes that the step of “repeating at least one time…” found in the ninth line of claim 1 refers to an additional repeating step of the addition and reaction steps found prior such that a total of at least three addition and reaction steps are required by these claims.  The instant claims are neither taught nor suggested by the prior art.  The Fryfogle et al. references fail to teach or suggest a method in which at least three addition and reaction steps occur as claimed.  Budden et al. teach curing in stages, specifically referring to one additional step of adding and reacting remaining parts in paragraph 66 but Budden et al. do not provide a specific teaching of at least three steps as claimed.  More importantly this reference teaches that the composition therein can have at most 80 wt% non-reactive silicone fluid (solvent, see paragraph 10) which is well outside the necessary amount of solvent of 10 to 50 times the total weight of reactants (1) and (2) as claimed.  The totality of the requirements of claim 1, particularly the three addition reaction steps using the same reactants and a solvent in an amount of from 10 to 50 times, are neither taught nor suggested by the prior art. The Examiner notes that the ISR filed in the parent application cites only “A” references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/18/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765